DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Madzhunkov et al. (Pub. No. US 20190147676 hereinafter “Mad”).
Regarding claims 1, 10, and 19 Mad teaches acquiring a face image of an object to be verified [Para. 17 steps 1702, 1704 and related description]; responsive to a condition that the face image is comprised in a predetermined face image library, acquiring a target verification mode for the object to be verified [Fig. 17 steps 1706, 1714 and related description. Para 7 “compare the captured face to one or more faces that have been previously analyzed to estimate the probability that they are the same person” and Para. 180]; and verifying the object to be verified according to the target verification mode (badge mode) to obtain a verification result [fig. 17 step 1720, 1722 and related description].  
Regarding claims 2 and 11, Mad teaches wherein acquiring the target verification mode for the object to be verified responsive to the condition that the 
Regarding claims 3 and 12, Mad teaches wherein acquiring the target verification mode for the object to be verified responsive to the condition that the face image is comprised in the predetermined face image library comprises: in case that the face image is comprised in the predetermined face image library, determining whether the face image is comprised in a target face image library to obtain a determination result; and acquiring the target verification mode according to the determination result [fig. 7 and related description. Para 7 and 180].  

Regarding claims 5 and 14, Mad teaches wherein acquiring the target verification mode according to the determination result comprises: in case that the determination result is that the face image is comprised in the target face image library, determining verification according to identity information (badge identification) as the target verification mode [fig. 17 and related description. Para. 7 and 180].  


Regarding claims 7 and 16, Mad triggering an information prompt, and starting reading the identity information in the identification card through a card reader [Para. 170 “the person can be prompted to present a badge to validate the identification”].  
Regarding claims 9 and 18, Mad teaches generating a control signal (unlock signal) according to the verification result, and controlling access (open) through a door according to the control signal [Para 4, 21, 106 and 107].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov et al. (Pub. No. US 20190147676 hereinafter “Mad”) in view of TSAI et al. (Pub. No. US 20110296530).
Regarding claims 4 and 13, Mad teaches in case that the determination result is that the face image is not comprised in the target face image library, save the image for learning [fig. 17 and related description].  
However, Mad doesn’t explicitly teach about in case determining verification according to identity information (second image recognition) as the target verification mode.
 CHANG teach about in case determining verification according to identity information (second image recognition) as the target verification mode [Fig 8 step 805, 817, 811, 813 and related description].
 Therefore, to provide a system of Mad that select a mode of identity information when face image is not found in the library in order to increase flexibility, would have been obvious to one of ordinary skill in the art, in view of the teachings of  CHANG, since all the claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov et al. (Pub. No. US 20190147676 hereinafter “Mad”) in view of CHANG et al. (Pub. No. US 20190266427).
Regarding claims 8 and 17, Mad doesn’t explicitly teach for processing of reading the identity information through the card reader, starting timing processing to obtain a time length of reading the identity information through the card reader; and responsive to the time length reaching first predetermined time, turning off the information prompt.  
TSAI teaches for processing of reading the identity information through the card reader, starting timing processing to obtain a time length of reading the identity information through the card reader and responsive to the time length reaching first predetermined time, turning off the information prompt [claim 7 “receiving no operational signals for more than a second predetermined period of time displaying the prompt screen for receiving the security code”].  
Therefore, to provide a system of Mad that present a prompt for predetermined period, would have been obvious to one of ordinary skill in the art in view of the teachings of  TSAI, since all the claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification 



				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666